                                         Case 4:19-cv-01370-PJH Document 127 Filed 06/11/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     DAVID L. COOK,                                Case No. 19-cv-01370-PJH
                                                       Plaintiff,
                                   9
                                                                                       ORDER
                                                v.
                                  10
                                                                                       Re: Dkt. Nos. 110, 111, 116, 121
                                  11     MARCOS TORRES, et al.,
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, a former county detainee and current federal prisoner, proceeds with a

                                  15   pro se civil rights complaint under 42 U.S.C. § 1983. Defendants filed motions for

                                  16   summary judgment on December 18, 2020, and January 8, 2021. Currently pending are

                                  17   several motions filed by plaintiff regarding obtaining recordings of dispatch

                                  18   communications and a motion to amend.

                                  19          To address these motions a summary of the case is necessary. Plaintiff alleges

                                  20   that he was illegally searched by defendant police officers on four separate occasions

                                  21   that led to multiple arrests. He alleges that he was illegally searched on October 3, 2018,

                                  22   by Concord Police, and on August 16, 2018, October 15, 2018 and January 9, 2019, by

                                  23   Antioch Police. Defendants argue that plaintiff was on court ordered probation for the

                                  24   first three searches; therefore, the searches were legal under the circumstances.

                                  25   Defendants argue that plaintiff pled no contest with respect to a charge from the fourth

                                  26   search on January 9, 2019; therefore, his claim for money damages is barred by Heck v.

                                  27   Humphrey, 512 U.S. 477 (1994). Plaintiff generally argues that he was not on probation,

                                  28   thus the searches were illegal.
                                          Case 4:19-cv-01370-PJH Document 127 Filed 06/11/21 Page 2 of 4




                                   1

                                   2          Dispatch Recordings

                                   3          On August 10, 2020, the Antioch Police defendants (“Antioch Defendants”)

                                   4   provided plaintiff with the available dispatch recordings via a disc. Docket No. 119 at 2.

                                   5   A third dispatch recording was discovered and provided to plaintiff with a computer link

                                   6   on January 21, 2021. Id. Plaintiff alleged that he was not provided with the recordings,

                                   7   so the court ordered the Antioch Defendants to again submit them to plaintiff. On March

                                   8   10, 2021, the Antioch Defendants sent plaintiff a letter that included computer links to the

                                   9   recordings. Docket No. 119 at 3. Plaintiff indicated that a friend attempted to use the

                                  10   links but was unsuccessful. Antioch Defendants contacted plaintiff’s friend who indicated

                                  11   that it was possible plaintiff had provided her with the incorrect computer link addresses.

                                  12   She then noted that the links had expired. Id. at 4. On May 14, 2021, the Antioch
Northern District of California
 United States District Court




                                  13   Defendants provided plaintiff’s friend with another email with the computer links and sent

                                  14   a letter to plaintiff with the computer links. Docket No. 119, Leed Decl. Exs. B, C. On

                                  15   May 26, 2021, at plaintiff’s request, Antioch Defendants sent a thumb drive to plaintiff

                                  16   with the recordings. Docket No. 124 at 4.

                                  17          The majority of arguments in the motions for summary judgment concern if plaintiff

                                  18   was on probation during many of the police searches and if his claim for money damages

                                  19   is barred by Heck. The dispatch recordings are not required for much of the summary

                                  20   judgment motion and it is questionable if they are relevant at all. Plaintiff was ordered to

                                  21   file an opposition without the recordings, and he would be provided an opportunity to file

                                  22   a supplemental opposition if the recordings were relevant. Plaintiff has already filed two

                                  23   rounds of oppositions. Docket Nos. 102-109, 122-123.

                                  24          Plaintiff’s motions to compel are denied. The Antioch Defendants have gone to

                                  25   great lengths to provide plaintiff and his friend the dispatch recordings. Plaintiff has not

                                  26   provided sufficient arguments regarding why he has been unable to access them and his

                                  27   efforts to listen to them, despite being ordered by the court to address these issues. In

                                  28   addition, it is unclear how relevant the recordings are to the pending motions for
                                                                                     2
                                          Case 4:19-cv-01370-PJH Document 127 Filed 06/11/21 Page 3 of 4




                                   1   summary judgment. Plaintiff will be provided one final opportunity to file a supplemental

                                   2   opposition with respect to the recordings. The Antioch Defendants will also be ordered to

                                   3   provide the recordings for the court to listen to while reviewing the summary judgment

                                   4   motions.

                                   5          Motion to Amend

                                   6          Plaintiff also seeks to file an amended complaint to add a claim against a

                                   7   defendant by his wife. The motion is denied. Plaintiff as a non-attorney pro se litigant

                                   8   cannot represent another party. See 28 U.S.C. § 1654 (“In all courts of the United States

                                   9   the parties may plead and conduct their own cases personally or by counsel as, by the

                                  10   rules of such courts, respectively, are permitted to manage and conduct causes

                                  11   therein.”); Johns v. County of San Diego, 114 F.3d 874, 876-877 (9th Cir.1997)

                                  12   (explaining that constitutional claims are personal and cannot be asserted vicariously,
Northern District of California
 United States District Court




                                  13   and that a non-attorney may appear pro se on his own behalf but has no authority to

                                  14   appear as an attorney for others). Plaintiff’s wife may file her own separate case, though

                                  15   it is possible that the statute of limitations has already expired.

                                  16          Conclusion

                                  17          1. Plaintiff’s motion for reconsideration regarding the dispatch recordings (Docket

                                  18   No. 110) is GRANTED in part as noted above. Plaintiff may file a supplemental

                                  19   opposition to the summary judgment motions only addressing the dispatch recordings, by

                                  20   July 9, 2021. No further extensions will be provided.

                                  21          2. Plaintiff’s motions to compel are (Docket Nos. 111, 116) are DENIED as noted

                                  22   above. The Antioch Defendants shall provide a thumb drive or other means for the court

                                  23   to review the dispatch recordings by July 2, 2021. If the Antioch Defendants provide a

                                  24   web link, the link must not expire for three months.

                                  25

                                  26

                                  27

                                  28
                                                                                      3
                                         Case 4:19-cv-01370-PJH Document 127 Filed 06/11/21 Page 4 of 4




                                   1         3. Plaintiff’s motion to file an amended complaint (Docket No. 121) is DENIED.

                                   2         IT IS SO ORDERED.

                                   3   Dated: June 11, 2021

                                   4

                                   5                                                        /s/ Phyllis J. Hamilton
                                                                                           PHYLLIS J. HAMILTON
                                   6                                                       United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                 4
